DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on March 9, 2021; July 1, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said optical axis and said rotational symmetry axis are convergent towards the retina of the patient” (claims 18, 27); “said optical axis and said rotational symmetry axis are divergent towards the retina of the patient” (claim 19, 28); “the light transmissive portion comprises inner walls that are convergent towards the retina of the patient” (claim 20, 29); “the light transmissive portion comprises inner walls that are divergent towards the retina of the patient” (claim 21, 30);  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-12, 14-15, 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 14, the claim recites “at a second location” (page 4, line 6), and then recites “onto a second location” (page 4, lines 9-10) which lacks antecedent basis.  Specifically it is unclear if the second locations are the same second locations, or if they are different second locations.
	Claims 2, 5-12, 18-22 are rejected as dependent upon claim 14.
	As to claim 14, the claim recites “the light-transmissive portion is configured to direct light propagating through the light-transmissive portion such to be incident onto a second location that is within the eye’s macula but not on the fovea located in the macula” which is a relative/subjective term (MPEP 2173.05(b)).  Specifically, the claimed feature was part of claim 3, which depended upon claim 2, and required the rotational symmetry axis to coincide with the optical axis of the eye.  As currently claimed, satisfying the condition is irrespective of the eye-contact device structure and therefore depending on how the contact device is aligned/used on the eye, the claim 
	As to claim 15, the claim recites “at a second location” (page 4, line 11), and then recites “onto a second location” (page 5, lines 2-3) which lacks antecedent basis.  Specifically it is unclear if the second locations are the same second locations, or if they are different second locations.
	As to claim 15, the claim recites “the light-transmissive portion is configured to direct light propagating through the light-transmissive portion such to be incident onto a second location that is within the eye’s macula but not on the fovea located in the macula” which is a relative/subjective term (MPEP 2173.05(b)).  Specifically, the claimed feature was part of claim 3, which depended upon claim 2, and required the rotational symmetry axis to coincide with the optical axis of the eye.  As currently claimed, satisfying the condition is irrespective of the eye-contact device structure and therefore depending on how the contact device is aligned on the eye, the claim can either be infringed or not infringed irrespective of the light transmissive portion structure.  The features of claim 2 would cure this deficiency of claim 15.
	As to claim 17, the claim recites “at a second location” (page 5, line 10), and then recites “onto a second location” (page 5, lines 13-14) which lacks antecedent basis.  Specifically it is unclear if the second locations are the same second locations, or if they are different second locations.
	Claims 23-31 are rejected as dependent upon claim 17.
	As to claim 17, the claim recites “the light-transmissive portion is configured such that that light propagating through the light-transmissive portion is incident onto a 

Allowable Subject Matter
Claims 14, 15, and 17 (and their dependents) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 14 and 15, see Applicant’s remarks filed February 1, 2021 regarding the art of Knapp and Veen where claims 14 and 15 consist of a single pinhole; see Examiner reasons for indicating allowable subject matter in the Office Action mailed March 5, 2021 regarding claims 14 and 15 as they pertain to the art of Arai (US 8,308,292). 
	Additionally, in review of Applicant’s cited art of Bransome (US 5,434,630), it is noted Bransome does not detail the combination of the location of the intersection of the optical axis of the pinhole exceeding the radius of the non-dilated pupil while also 
	As to claim 17, see Applicant’s remarks filed February 1, 2021 regarding the art of Knapp and Veen where claim 17 consist of a single pinhole; see Examiner reasons for indicating allowable subject matter in the Office Action mailed March 5, 2021 regarding claim 14 as it pertains to the art of Arai (US 8,308,292). 
	Additionally, in review of Applicant’s cited art of Bransome (US 5,434,630), it is noted Bransome does not detail the combination of the location of the intersection of the optical axis of the pinhole exceeding the radius of the non-dilated pupil while also providing light incident outside the macula (as detailed in claim 17) when the symmetry axis and the optical axis of the eye coincide (claim 23).

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US 5,980,040); Altman (US 7,641,337); are cited as additional examples of eye-contact devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 12, 2021